EXECUTIVE TEAM INCENTIVE PLAN


Section 1:    DEFINITIONS


1.1  
Board:  the board of directors of the Company.



1.2  
CEO:  Chief Executive Officer of the Company.



1.3  
Code: the Internal Revenue Code of 1986, as amended.



1.4  
Compensation Committee: the Compensation Committee of the Board, which shall
consist solely of three or more members of the Board who are not employees of
the Company and who otherwise qualify as “independent directors” within the
meaning of the Nasdaq Listing rules.



1.5  
Company: Sandy Spring Bancorp, Inc. and its subsidiaries.



1.6  
Corporate Goals:  the goal(s) or combined goal(s) determined by the Compensation
Committee, in its discretion, to be applicable to a Participant with respect to
payments hereunder.  As determined by the Compensation Committee, the Corporate
Goals applicable to a payment hereunder may provide for a targeted level or
levels of achievement using one or more of the following measures: (a) revenue,
(b) net income, (c) efficiency ratio, (d) average loan growth, (e) average
deposit growth, (f) average core deposit growth, (g) net interest margin, (h)
fee based revenue growth, (i) non-performing assets as a percentage of total
assets, (j) return on average equity, (k) return on average assets, (j) earnings
per share, or such similar objectively determinable financial or other measures
as may be adopted by the Compensation Committee.  The Corporate Goals may be
based on absolute target numbers or relative results in one or more such
categories compared to a prior period.  The measures which constitute the
Corporate Goals may, at the discretion of the Compensation Committee, be based
on pro forma numbers and may, as the Compensation Committee specifies, either
include or exclude the effect of payment of the bonuses under this Plan and any
other bonus plans of the Company.  The Corporate Goals may differ from
Participant to Participant.  In establishing a Corporate Goal, the Compensation
Committee may provide that the attainment of the Corporate Goal shall be
measured by appropriately adjusting the evaluation of Corporate Goal performance
to exclude (i) any extraordinary non-recurring items as described in Accounting
Standards Codification 225-20-20 or in management’s discussion and analysis of
financial conditions and results of operations appearing in the Company’s annual
report to stockholders for the applicable year, or (ii) the effect of any
changes in accounting principles affecting the Company’s or a business unit’s
reported results.



1.7  
Disability: the termination of employment of a Participant due to the
Participant’s permanent disability as determined pursuant to the Company’s
long-term disability plan under which the Participant is covered.

 
 
 

--------------------------------------------------------------------------------

 
 
1.8  
Eligible Employee or Employee: any regular full-time, active employee, as
defined by the Company’s existing policy, of the Company at the level of
executive vice president or above, as determined by the Company and reported on
the payroll records of the Company.  Eligible Employee excludes every other
individual, including employees classified as temporary under the Company’s
policies, leased employees, consultants, and independent contractors (including
freelancers), regardless of whether a court or administrative agency
subsequently determines that such individuals are common law employees.



1.9  
Maximum Award:  means the maximum amount awarded to any individual Participant
in the Performance Period, as established by the Compensation Committee.  The
Maximum Award may differ from Participant to Participant.



1.10  
Normal Retirement:  termination of a Participant’s employment due to the
Participant’s termination at or after attainment of normal retirement
eligibility under the general applicable retirement plan of the Company.



1.11  
Participant:  an Eligible Employee who is designated by the Compensation
Committee to participate in the Plan.



1.12  
Performance Period:  the fiscal year beginning January 1 and ending December 31.



1.13  
Plan:  this Sandy Spring Leadership Incentive Plan, as amended and restated.



1.14  
Plan Year:  the fiscal year beginning January 1 and ending December 31.



1.15  
Target Award:  the target award payable under the Plan to a Participant for the
Performance Period expressed as a specific dollar amount or as a percentage of
base salary, as determined by the Compensation Committee in accordance with
Section 4.2.



Section 2:    OBJECTIVE


The Plan is an annual incentive program designed to reward Participants whose
performance during the Plan Year enabled the Company to achieve favorable
business results.  The Plan focuses Participant efforts on the achievement of
specific goals in support of Company’s business strategies and provides for an
opportunity to receive annual payouts based on individual and corporate
performance.


Section 3:    ELIGIBILITY


3.1  
The Compensation Committee, in its sole discretion, shall select the Employees
who shall be Participants for any Performance Period.  Participation in the Plan
is in the sole discretion of the Compensation Committee, and shall be on a
Performance Period by Performance Period basis.  Accordingly, an Employee who is
a Participant for a given Performance Period is not guaranteed or assured of
being selected for participation in any subsequent Performance Period.

 
 
2

--------------------------------------------------------------------------------

 

 
3.2  
No employee hired after October 1 shall be eligible for an award for the Plan
Year in which he or she was hired.  Incentive awards for Participants hired
between January 1 and October 1 will be pro-rated based on the employee’s date
of hire (i.e. based on base salary actually earned in the year).



3.3  
To be eligible to receive an award, a Participant must be employed by the
Company and actively performing his or her job through the date of determination
of the amount of the actual award for the Performance Period, except as provided
below in the event of death, Disability or Normal Retirement.



3.4  
If a Participant dies or terminates employment due to Disability or Normal
Retirement during the Plan Year, the Employee may be eligible for a prorated
payout for the portion of the year the Participant was employed by the Company
subject to and in accordance with Section 6.6.  A Participant on military leave
will be treated as actively at work for purposes of Section 3.3 to the extent
required by applicable law.



Section 4:    INCENTIVE AWARDS


4.1  
The Compensation Committee, in its sole discretion, shall establish the
Corporate Goals for all Participants for the Performance Period.  Such Corporate
Goals shall be set forth in writing.  Corporate Goals for any Participant may be
revised after the beginning of the Plan Year to reflect changing business
priorities or changes in the Participant’s job or role.



4.2  
The Compensation Committee, in its sole discretion, shall establish a Target
Award and a Maximum Award for each Participant. Such Target Award and Maximum
Award shall be set forth in writing.



4.3  
The Compensation Committee, in its sole discretion, shall establish a payout
formula or payout matrix in order to determine the actual award (if any) to be
paid to Participants.  The formula or matrix may differ from Participant to
Participant.  Each payout formula or matrix (i) shall be in writing, (ii) shall
be based on a comparison of actual performance to the Corporate Goals, (iii)
shall provide for the payment of a Participant’s Target Award if the Corporate
Goals for the Performance Period are achieved, and (iv) may provide for an
actual award greater than or less than the Participant’s Target Award, depending
upon the extent to which actual performance exceeds or falls below the Corporate
Goals.  Notwithstanding the foregoing or any other provision in the Plan, the
actual award to be paid out shall not exceed the Maximum Award.

 
Section 5:   PAYOUT DETERMINATION


5.1
Following the Performance Period, the Compensation Committee will determine the
amount of individual awards for each Participant based on the achievement of the
applicable previously designated Corporate Goals and application of the payout
formula or matrix.

 
 
3

--------------------------------------------------------------------------------

 
 
5.2
Participation in the Plan does not guarantee the Participant the payment of an
award.  Notwithstanding any contrary provision of the Plan, the Compensation
Committee, in its sole discretion, may eliminate or reduce the actual award
payable to any Participant below that which otherwise would be payable under the
payout formula or matrix, including discretion that is exercised through the
establishment of additional objective or subjective goals.



5.3
Final incentive award payouts shall be paid only upon certification by the
Compensation Committee of the extent to which the Corporate Goals, and any other
material terms for the applicable Plan Year, have been satisfied.



Section 6:   AWARD ADMINISTRATION


6.1  
Awards shall be paid as soon as practical after the end of the Plan Year, but no
later than March 15 of the subsequent Plan Year.



6.2  
Award payments shall be made to Participants in cash, provided that the
Compensation Committee may, in its discretion, with respect to any Performance
Period and with respect to one or more Participants, provide that all or any
portion of awards to such Participants shall be paid in Company common stock or
awards in respect of Company common stock pursuant to an equity plan maintained
by the Company to the extent permitted by the terms of such plan.



6.3  
Participants on paid leaves of absence are eligible to receive an award prorated
for the period of time they were on paid status and actively performing their
jobs.  Payouts to those Participants on such paid leaves of absences at the time
of payout are at the discretion of the Compensation Committee.



6.4  
Extraordinary occurrences may be considered by the Compensation Committee when
assessing performance results and adjustments may be made to the performance
measures at the discretion of the Compensation Committee to ensure that the
objectives of the Plan are served.

 
6.5  
Awards payable under the Plan may not be assigned, transferred or subjected to
liens except as otherwise provided by law.



6.6  
Except as provided in Section 6.7, if a Participant’s employment is terminated
before December 31 of the Plan Year for reasons other than death, Disability or
Normal Retirement, the Participant shall not be paid any award of the Plan Year
in which employment terminates.  If such employment is terminated as a result of
Disability or death, a prorated payout for the portion of the Plan Year the
Participant was employed by the Company may, at the sole discretion of the
Compensation Committee be made to the Participant or, in the event of death, to
the Participant’s estate.  If a Participant’s employment is terminated as a
result of a Normal Retirement, the Participant may, at the sole discretion of
the Compensation Committee, be paid a pro-rata award for the Plan Year.  All
payments made pursuant to this Section shall be subject to the attainment of the
applicable Corporate Goals for the Participant for the relevant Plan Year and
shall be payable at the time awards are otherwise payable, if at all, for such
Plan Year.

 
 
4

--------------------------------------------------------------------------------

 
 
6.7  
Upon termination of a Participant’s employment under a severance plan or
agreement, a prorated payment may be made at the sole discretion of the
Compensation Committee; provided that the incentive awards shall be payable only
upon attainment of the applicable Corporate Goals for the Participant for the
relevant Plan Year and shall be payable at the time awards are otherwise
payable, if at all, for such Plan Year.  Any payment under this Section 6.7
shall be conditioned upon the Participant’s prior execution and non-revocation
of a severance agreement and release in the form provided by the Company within
the time specified by such severance agreement and release form.



6.8  
Participation in the Plan does not confer any right to employment nor create an
employment contract or agreement of any sort with any Participant.



Section 7:   FUNDING; NO CREATION OF TRUST


 
Amounts paid under the Plan shall be paid from the general funds of the Company,
and each Participant shall be no more than an unsecured general creditor of the
Company with no special or prior right to any assets of the Company for payment
of any obligations hereunder.  Nothing contained in the Plan shall be deemed to
create a trust of any kind for the benefit of any Participant, or create any
fiduciary relationship between the Company and any Participant with respect to
any assets of the Company.



Section 8:   GENERAL


8.1  
Notwithstanding any other provision of this Plan to the contrary, any award
granted, and/or amount payable or paid hereunder shall be subject to potential
cancellation, rescission, recoupment, payback or other action in accordance with
the terms of the Company’s Clawback Policy, as it may exist from time to time,
to the extent the Clawback Policy applies to such award or amount.  By accepting
an award or the payment of any amount under the Plan, each Participant agrees
and consents to the Company’s application, implementation and enforcement of (i)
the Clawback Policy and any future amendment of the Clawback Policy or similar
policies that may apply to the Participant and (ii) any provision of applicable
law relating to cancellation, rescission, payback or recoupment of compensation
and expressly agrees that the Company may take such actions as are permitted
under the Clawback Policy or any similar policy as applicable to any Participant
or applicable law without further consent or action being required by such
Participant.  To the extent that the terms of this Plan and the Clawback Policy
conflict, then the terms of the Clawback Policy shall prevail.



8.2  
The Plan shall be administered by the Compensation Committee. The Compensation
Committee, in its sole discretion and on such terms and conditions as it may
provide, may delegate all or part of its authority and powers under the Plan to
one or more directors and/or officers of the Company.  The Compensation
Committee shall have all discretion and authority necessary or appropriate to
administer the Plan and to interpret the provisions of the Plan.  The decisions
of the Compensation Committee, or any delegate of the Compensation Committee,
regarding the interpretation and administration of the Plan are final and
binding on all parties.

 
 
5

--------------------------------------------------------------------------------

 
 
8.3  
All awards to be paid under the Plan shall be subject to all applicable
withholding taxes, including federal and state income and employment taxes.  The
Participant’s employer shall withhold such taxes in accordance with applicable
tax law.



8.4  
The Plan may be amended or terminated at any time for any reason by the
Compensation Committee.  In particular and without limitation, the Compensation
Committee may at any time amend or add to the provisions of the Plan and the
terms of participation in the Plan as it considers necessary or desirable to
take account or of to comply with relevant law or regulation or for any other
reason.



8.5  
Each provision of this Plan is severable and if any provision is determined to
be invalid or unenforceable, the validity and enforceability of the remaining
provisions shall not be affected thereby.



8.6  
The laws of the state of Maryland shall control all matters relating to the
Plan.



# # # #




Approved and Recommended for Adoption to the Board by the Compensation Committee
on March 3, 2011.


Approved and duly Adopted by the Board on March 30, 2011.
 
 
6

--------------------------------------------------------------------------------

 